DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyanov et al. U.S. Patent Application Publication 2014/0151893 A1 (the ‘893 reference).
The reference discloses in Figs. 2F, 4 and related text a semiconductor device as claimed.
Referring to claim 19, the ‘893 reference discloses a semiconductor device, comprising: 
a substrate (not depicted in Fig. 2F, Substrate in Fig. 4); 
a dielectric layer (Lower ILD, para [11,16] (paragraph(s) [0011], [0016])) on the substrate; 
a lower conductive line (Metal A, para [17]) in the dielectric layer; 
an etch stop layer (Etchstop) on the dielectric layer (lower ILD); 
a via-structure (Unlanded Via, and note that unlanded is defined as “interconnect feature is one where part of the feature is on its target landing pad and part of the feature is not on the target landing pad”, para [11]) that penetrates the etch stop layer (Etchstop) and is connected to the lower conductive line (Metal A); and 
an upper conductive line (Upper Metal Line) on the via-structure (Unlanded Via) and connected to the via-structure, wherein the via-structure (Unlanded Via) partially exposes a top surface of the lower conductive line (Metal A), 
the via-structure (Unlanded Via) includes a first segment (the segment above Metal A) and a second segment (the segment on the lateral side of Metal A), the first segment being on the second segment, and 
a width of the first segment (the segment above Metal A) is greater than a width of the second segment (the segment on the lateral side of Metal A).
Referring to claim 20, Figs. 2F and 4 each depicts that the etch stop layer (Etchstop) covers the exposed top surface of the lower conductive line (Metal A in Fig. 2F, M1 in fig. 4). 

3.	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. U.S. Patent Application Publication 2017/0186682 A1 (the ‘682 reference).
The reference discloses in Fig. 8 and related text a semiconductor device as claimed.
Referring to claim 19, the ‘682 reference discloses a semiconductor device, comprising: 
a substrate (not depicted, para [15]: “Etching generally refers to the removal of material from a substrate (or structures formed on the substrate”, emphasis added); 
a dielectric layer (106, para [13], and note that 106 is a part in a BEOL (back end of line) stage (para [13]), which emphasis the fact that the dielectric layer 106 is formed on a front-end-of-line substrate) on the substrate; 
a lower conductive line (102, para [15]) in the dielectric layer (106); 
an etch stop layer (silicon nitride barrier layer 142 (see Fig. 6), para [20]) on the dielectric layer (106); 
a via-structure (164, para [22]) that penetrates the etch stop layer (142) and is connected to the lower conductive line (102); and 
an upper conductive line (not depicted, para [22]: “Although not shown, via 160 may be formed as part of dual damascene technique to simultaneously form vias in second dielectric layer 140 and conductive lines in another dielectric layer thereover”) on the via-structure (164) and connected to the via-structure, wherein the via-structure (164) partially exposes a top surface of the lower conductive line (102), 
the via-structure (164) includes a first segment (the segment above metal line 102) and a second segment (the segment on the lateral side of metal line 102), the first segment being on the second segment, and 
a width of the first segment (the segment above 102) is greater than a width of the second segment (the segment on the lateral side of 102).
Referring to claim 20, Fig. 8 depicts that the etch stop layer (142) covers the exposed top surface of the lower conductive line (102). 

Allowable Subject Matter
4.	Claims 1-18 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 1 and 11, which may be characterized (claim 1) in that the etch stop layer has an upper portion with a rounded surface in contact with the via-structure, and (claim 11) in that the fourth sidewall of the second segment of the via-structure is coplanar with the second sidewall of the first segment of the via-structure, the third sidewall of the second segment of the via-structure is in contact with the dielectric pattern of the first dielectric layer, the dielectric pattern at a level higher than a top surface of the first lower conductive line, and in that the fourth sidewall is spaced apart from the dielectric pattern.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818